DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the election of species requirement filed on June 8, 2022, has been received and entered.  No claims have been amended, cancelled, or newly added.  Claims 1-23 are pending in this instant application.

Election/Restrictions
	Applicant’s election of species iv of drawn to a system that comprises a first polymeric moiety as recited in claim 1, and a second polymeric moiety comprising a second polymeric backbone composed of a plurality of backbone units and having attached to at least a portion of said backbone units a therapeutically active agent in the reply filed on June 8, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 16-18 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-15 and 19-20 are under consideration.
The election of species requirement is deemed proper and made final.
Priority
The instant Application is a division of application serial number 15/124,360 filed on September 9, 2016 which as matured into patent number 10,532113 and claims priority to the filing dates of the PCT Application Serial No. IL 2015/050269 filed on March 13, 2015; and United States Provisional Patent Application Serial No. 61/952,259 filed on March 13, 2014.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 6, 11, and 12 recites in part “the system further comprising a therapeutically  active agent, such that … or (iv) the system further comprises a second polymeric backbone”.  This is vague and indefinite as the “or” terminology is an indication of an alternative embodiment, but the phrase “further comprises” indicates that the second polymeric moiety  is not an optional embodiment.   In the interest of compact prosecution, the claim shall be interpreted in the alternative.  
Additionally claim 1 is directed towards “A polymeric system” but in lines 6 and 11 recite “the system”, it is not clear whether “the system refers to the polymeric system or an additional system.  As written there is insufficient antecedent bases for “the system”, however there is antecedent basis for the polymeric system.
	Claims 2-15 and 19-20 are included in this rejection as they depend directly or indirectly from base claim 1. 

	Claim 2 recites “wherein upon said cleavage, a fluorescent moiety is generated”.  However, claim 1 lines 3 and 4 recites disclose that the polymeric system already has  a “fluorogenic moiety attached to the back bone”.  If the polymeric system of claim 1 already has a fluorogenic moiety attached to the backbone it is unclear how cleaving the polymeric system generates the fluorescent moiety.  The examiner believes applicant in claim 2 might be referring to generating a fluorescent signal upon the cleavage of the fluorescent moiety.
   
	Claim 7, which depends from claim 1 and includes a polymeric structure wherein Q is a quenching agent, however, while claim 1 does include a backbone with fluorogenic moiety a cleavable linking moiety and a therapeutically active agent, the polymeric system of claim 1 does not include a quenching agent.  Accordingly, there is insufficient antecedent basis for the quenching agent in claim 7.

Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 2 recites in part “wherein upon said cleavage, a fluorescent moiety is generated”.  However, this does not further limit claim 1 as claim 1 line 5 recites “upon cleaving of said linking moiety, a fluorescent signal is generated”.  Base claim 1 is more specific with respect to where the cleavage occurs to generate the fluorescent signal from the fluorescent moiety.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-10 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rajopadhye et al. (Pub. No.: US 2009/0220430; Pub. Date: Sep. 3, 2009).

	The claims recite a theranostic polymeric system comprising a first polymeric moiety comprising a polymeric backbone composed of a plurality of backbone units and having attached to at least a portion of said backbone units a fluorogenic moiety, said fluorogenic moiety being attached to said backbone units via a first cleavable linking moiety such that upon cleavage of said linking moiety, a fluorescent signal is generated, the system further comprising a therapeutically active agent, such that: (i) said fluorogenic moiety is attached to one portion of said backbone units and said therapeutically active agent is attached to another portion of said backbone units; (ii) said therapeutically active agent forms a part of said fluorogenic moiety; (iii) said therapeutically active agent is attached to said first cleavable linking moiety; or (iv) the system further comprises a second polymeric moiety comprising a second polymeric backbone composed of a plurality of backbone units and having attached to at least a portion of said backbone units a therapeutically active agent.
	Regarding claims 1, 4, 5, 7, 9, and 10,  Rajopadhye discloses an imaging agent comprising an enzymatically cleavable oligopeptide comprising from  2 to about 30  amino acid residues, a linking moieties, a fluorogenic moiety, a quenching agent and a biological modifier, wherein the fluorogenic moiety and the quenching agent covalent linked directly or indirectly to the enzymatically cleavable oligopeptide or linker [0008], wherein the linker can be a peptide moiety with a proteolytic cleavage site [0120], wherein the biological modifier is a drug [0236].  The imaging agent is represented by Formula I: 

    PNG
    media_image1.png
    113
    126
    media_image1.png
    Greyscale
[0010]

    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale

Or Formula II

    PNG
    media_image3.png
    312
    519
    media_image3.png
    Greyscale

Based upon the instant formulas the two Gf of Formula I would read on a 1:1 ratio of s to x as required by claim 1. 
	Regarding claims 2 and 3, Rajopadhye discloses wherein the fluorescent moiety is a cyanine dye ([0161] table 1), wherein cleavage of the fluorescent moiety from the  oligopeptide causes the fluorescent moiety of emit a fluorescent signal [0095].

	Regarding claim 6, 3 Rajopadhye discloses wherein the fluorescent moiety and the quenching attached to different portions of the backbone; 

    PNG
    media_image3.png
    312
    519
    media_image3.png
    Greyscale

Regarding claim 8, Rajopadhye discloses Formula III as set forth below wherein if g and p were to equal one the instantly claimed s would be 0.

    PNG
    media_image4.png
    537
    733
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    312
    519
    media_image3.png
    Greyscale


	Regarding claims 19 and 20, Rajopadhye discloses an imaging agent comprising an enzymatically cleavable oligopeptide comprising from  2 to about 30  amino acid residues, a linking moieties, a fluorogenic moiety, a quenching agent and a biological modifier being wherein the biological modifier is chemically linked to the enzymatically cleavable oligopeptide to a is not positioned between the fluorophores ore between the fluorophores and quencher [0100], wherein the fluorogenic moiety and the quenching agent covalent linked directly or indirectly to the enzymatically cleavable oligopeptide or linker [0008], wherein the linker can be a peptide moiety with a proteolytic cleavage site [0220], wherein the biological modifier is a drug [0236].  In this case a portion of the enzymatically cleavable oligopeptide linked to the  therapeutically active agent can be interpreted as the second cleavable linking moiety or the linker can be a linker can be a peptide moiety with a proteolytic cleavage site [0220].  As both the oligopeptide and the peptide moiety with a proteolytic cleavage site is capable of being enzymatically cleaved, they would read upon the limitation of a bio-cleavable linking moiety as per paragraph [0254]
The imaging agent is represented by Formula I: 

    PNG
    media_image1.png
    113
    126
    media_image1.png
    Greyscale
[0010]

    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale

Or Formula II


    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale

in this case a portion of the enzymatically cleavable oligopeptide linked to the  therapeutically active agent can be interpreted as the second cleavable linking moiety.  

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine an enzymatically cleavable oligopeptide comprising from  2 to about 30  amino acid residues, a linking moieties, a fluorogenic moiety, a quenching agent and a biological modifier being wherein the biological modifier is chemically linked to the enzymatically cleavable oligopeptide to a is not positioned between the fluorophores ore between the fluorophores and quencher [0100], wherein the fluorogenic moiety and the quenching agent covalent linked directly or indirectly to the enzymatically cleavable oligopeptide or linker [0008], wherein the linker can be a peptide moiety with a proteolytic cleavage site [0220], wherein the biological modifier is a drug [0236] as represented in Formulas I and II as disclosed by Rajopadhye, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Rajopadhye had already disclosed an fluorogenic moiety, quenching agent and drug in an imaging system as set forth above.  It would have only required routine experimentation to modify the composition of Rajopadhye for an imagining system with backbone with enzymatically cleavable linkers and wherein attached to said linkers is a  fluorogenic moiety, quenching agent and drug  as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	

	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajopadhye et al. (Pub. No.: US 2009/0220430; Pub. Date: Sep. 3, 2009) as applied to claims 1, 5,7, 9, and 10  above, and further in view of Redy et al. (Org. Biomol. Chem., 2012, 10, 710).

Regarding claims 11-14, Rajopadhye discloses an imaging agent comprising an enzymatically cleavable oligopeptide comprising from  2 to about 30  amino acid residues, a linking moieties, a fluorogenic moiety, a quenching agent and a biological modifier, wherein the fluorogenic moiety and the quenching agent covalent linked directly or indirectly to the enzymatically cleavable oligopeptide or linker [0008], wherein the linker can be a peptide moiety with a proteolytic cleavage site [0120], wherein the biological modifier is a drug [0236].  The imaging agent is represented by Formula I: 

    PNG
    media_image1.png
    113
    126
    media_image1.png
    Greyscale
[0010]

    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale

Or Formula II

    PNG
    media_image3.png
    312
    519
    media_image3.png
    Greyscale

While Rajopadhye discloses wherein the fluorophore and the quencher are located  close enough to permit them to interact with one another, Rajopadhye does not disclose wherein the fluorogenic moiety and quenching agent forms a part of the other.
	However, in the same field of endeavor of molecular probes comprising interacting fluorophores and quenchers Redy discloses wherein the wherein the quenching agent forms a part of the fluorogenic moiety by being directly linked by a cleavablable linker between the fluorogenic moiety and the quenching agent (page 713 Fig. 6 and Fig. 7):  

    PNG
    media_image5.png
    407
    754
    media_image5.png
    Greyscale

Which reads on instantly claimed Formula III with a degradable spacer 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Rajopadhye et al. and Redy et al. to directly link the fluorogenic moiety and the quenching agent as set forth above and on page 713 Fig. 6 and Fig. 7  in an imagining agent composition comprising a backbone and linked thereto a fluorogenic moiety and a quenching agent  as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to directly link the fluorogenic moiety and the quenching agent in order to simultaneously release the fluorogenic moiety and the quenching agent as two end groups  upon exposure to a single activating event as evidenced by the teaching of Redy (abstract and  page 715 column 1 paragraph 2).  One who would have practiced this invention would have ha reasonable expectation of success because Rajopadhye had already disclosed wherein the fluorophore and the quencher are located close enough to permit them to interact with one another while Redy provided guidance with respect to directly linking the fluorogenic moiety and the quenching agent.  It would have only required routine experimentation to directly link the fluorogenic moiety and the quenching agent as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Conclusion
No claims are allowed.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617